﻿197.	 In electing Mr. Jorge Illueca President of the thirty-eighth session, the General Assembly has paid a tribute to his country, Panama, and to him as a skilful diplomat. My country, Senegal, would like to congratulate him warmly. We are sure that he will conduct the session's business efficiently and competently, with objectivity and dedication. My delegation takes this opportunity of assuring him of its co-operation throughout this session in his delicate task.
198.	My country congratulates Saint Christopher and Nevis on its admission to the Organization.
199.	I should also like to congratulate Mr. Illueca's predecessor, Mr. Imre Hollai, President of the thirty- seventh session, most sincerely once again on the wise and able way he guided our work from September 1982.1 wish to thank him at the same time for having been so kind as to come to Geneva to take part in the final stage of the International Conference on the Question of Palestine, over which it was my country's great honour to preside from 29 August to 7 September E983.
200.	Finally, my delegation would like to reiterate its congratulations again to the Secretary-General for the efforts he consistently makes on the five continents, continually devoting himself to the cause of peace and to the defence of the universal values of solidarity and friendship among the nations. These thanks are also extended to our colleagues and to all the staff of the Secretariat, including the interpretation service, with whose dynamism and dedication we are all familiar and which we very much appreciate.
201.	In a world where only too often self-interest takes precedence over generosity, violence over dialogue, the effectiveness of an organization such as the United Nations must not be assessed or measured in mathematical terms. Today the international community faces many serious conflicts throughout the world. To put an end to them we lack neither a proper legal basis, as constituted by the procedures for settling international disputes and the resolutions and appeals of the Organization for peace and understanding, nor the reiterated sincere and unequivocal expressions of willingness to rally peoples to the ideals which unite them.
01. However, we must note that national, regional and ideological self-interest, cultural complexes, short-term concerns linked to incomplete or fragmentary events unfortunately continue to divide the world.
202.	Given such a situation, which must in no way discourage us, the United Nations is still and must remain the indispensable framework for privileged meetings, of which the annual session of the General Assembly is a living symbol. The United Nations, with its universal character, must continue to offer small countries the only adequate forum for making the world aware of their often ignored legitimate concerns. The establishment within the United Nations system of many specialized agencies must enable large and small countries, in a great upsurge of solidarity and mutual confidence, to open every area of international co-operation to the attainment of the important objectives embodied in the Charter of the United Nations since 1946.
203.	The action of the United Nations has already enabled mankind to build, on the ashes of the Second World War, the basic tenets of a new society, a society which is still imperfect but of which we must never despair. Industrial and developing nations alike, we must build, despite the many obstacles on the path, a future of progress, a future of justice.
204.	For all these reasons, the United Nations deserves our support, and the ideal it symbolizes today calls for our clear and consistent commitment.
205.	My country, Senegal, and its leader, President Abdou Diouf, sincerely reaffirm here and now, through me, their faith in the Organization and their steadfast adherence to its objectives.
206.	Within this framework, the Movement of Non- Aligned Countries, that great gathering of the nations of the third world, in order to stress their support for the many efforts of the United Nations, proposed, at 
the seventh summit conference, held at New Delhi in March 1983, that the year 1985 be declared United Nations Year 
207.	Our concern, given the present state of the world, does not derive only from the existence of crises, because in a world that is changing—and the world has never before changed as fast as it is today—crises are inevitable. Besides, they are not always the sign of a new evil; they may denote the acute stage of a long-standing evil which we were not able to remedy in time. Our concern can be explained rather by our inability to resolve crises or find appropriate solutions to the fundamental problems of peace and development.
208.	Our concern is all the more justifiable in that—as was pointed out during the celebration of the twenty-fifth anniversary of the Organization by President Abdou Diouf, then Prime Minister of Senegal, speaking from this rostrum on 19 October 1970 during the twenty-fifth session:
"this inability to solve these problems is not of an intellectual nature but rather of a moral nature."— And these problems remain.—"What is lacking is the true will to solve these problems ... a true political determination based on the moral courage to take the true decisions that our intelligence is perfectly capable of conceiving."
209.	In fact, the framework for and even the ways and means of finding appropriate practical solutions to many problems have been set forth in the Charter and even in the resolutions which we adopt each year. But in political practice self-interest takes precedence over generosity and ultimately little effort is made to prevent or combat the many violations of human rights or the rights of people.
210.	In this light, the problems of the world remain disquietingly acute, particularly those of peace and development.
2H. At the political level, the Middle East and southern Africa constitute cases which are clearly disquieting.
212.	In the Middle East, Israel is taking refuge behind an attitude of rejection with regard to everything that we consider to be likely to promote peace in the region. The resolutions of the Assembly, the Fez plan of the Arabs, the right to self-determination of the Palestinian people, the existence of the PLO—which, however, has been recognized by 117 States—all these, to Israel, seem to be merely a succession of secondary problems. According to Israel, the whole world is wrong and only Israel is right. Israel's response to the decisions of the Security Council regarding the non-acquisition of territories by force and withdrawal from territories occupied in this way has been the annexation of East Jerusalem, the annexation of the Golan Heights, the annexation of the West Bank, the bloody occupation of a large portion of Lebanese territory.
213.	In such circumstances, to invoke the great principles of the United Nations regarding the Government of Israel, as we do every year, might appear to be a waste of time. However, doubt as to the usefulness of condemnation, which often has no effect, should not lead us to admit the inadmissible. The blithe way in which Israel rejects the inalienable rights of the people of Palestine and its Arab neighbours is as surprising to the whole world as it is revolting.
214.	With regard to the problems of peace, how can we fail to recall that the use of force, whatever its immediate result, cannot in the long term guarantee either peace or security? The truth is that the only way to peace is that which presupposes dialogue and negotiation to find just solutions to the conflicts that shake the world today. That is why we welcome the results of the International Conference on the Question of Palestine. The peaceful means proposed there, if scrupulously applied, could undoubtedly lead in the end to a just and lasting peace in the Middle East.
215.	Who today, even among the most radical enemies of peace, can say that that Conference did not lead to sensible, constructive, realistic conclusions? It is undeniable that the PLO and its Chairman, Yasser Arafat, showed at the Conference an admirable openness and a desire for peace that the United Nations must strive to explore. We must stress in fairness that some Israelis who are champions of peace took part in that Conference, either because they were invited or because they were eminent persons, and they took the opportunity to reaffirm in strong terms their opposition to the policy of the Tel Aviv Government, a policy of stalling, of violating the legitimate rights of the people of Palestine and the rights of the Arab people living in Israel. What we can state is that the way is open to a just solution to the question of Palestine. It is sufficient now—and the time is right—to have the courage and determination to take that path, because the peaceful settlement of disputes is a cardinal principle of the Organization, which must continue to guide our actions in our search for peace. The same applies to the other troubled regions—Asia and Latin America.
216.	Sadly, this year again the situation in Asia has not shown any substantial progress towards the solutions the Assembly has called for. Outside forces continue to occupy Afghanistan and Democratic Kampuchea, whose peoples are still suffering from laws imposed by foreign Powers. In order to resolve the question of Afghanistan, it is necessary, in the interests of peace, to maintain the impetus by facilitating continued dialogue, in the context, of course, of the relevant principles of international law, reaffirmed in the Charter.
217.	My country, Senegal, which has always opposed foreign interference, would like to take this opportunity to voice once again its active solidarity with the people of Afghanistan in the difficult times which have been imposed on it. My country will continue to support, as it has in the past, the various peace efforts, because it remains convinced that persisting in trying to find a solution by force will only worsen the conflict and increase tension in that part of the world.
218.	In Kampuchea, the initiatives aimed at starting a dialogue have been fruitless. The mediation of the ad hoc Committee of the International Conference on Kampuchea has still not been accepted by one of the parties. That party's idea of creating a zone of peace in South-East Asia is certainly praiseworthy, but that goal can be attained only if the people of Kampuchea is first able freely to exercise its right to decide its own future.
219.	Here as elsewhere, the major concern of my country—which has been entrusted with the chairmanship of the ad hoc Committee—is to make a positive contribution to the creation of the conditions necessary for the restoration of peace and security in that part of the world. That naturally requires the participation of all the parties concerned in the Committee's efforts, within the framework of the principles from which it derives its mandate.
220.	The people of Korea is still divided. My country, which enjoys relations of trust with both countries, remains committed to a peaceful, lasting solution of the Korean question—that is, to the reunification of this brother people through a sincere, concerted effort by the two parties. 

221.	In Central America, we believe the political settlement of conflicts, whether internal or external, must be based on respect for the rights of peoples and the sovereignty of States. On the basis of this principle, regional guarantees of security and non-interference should enable that region to recover the stability and peace that are indispensable to its development.
222.	The particularly sensitive Gulf region continues, because of the unfortunate war between Iran and Iraq, to be a major cause for concern. The international community has no choice today but to persevere in and strengthen the efforts already undertaken under various auspices to persuade the two parties to negotiate a comprehensive, just and honourable settlement.
223.	Senegal is a member of the Good Offices Committee set up by the Third Islamic Summit Conference of the Organization of the Islamic Conference, held at Mecca Taif from 25 to 28 January 1981. Side by side with the other member countries of the Committee, under the chairmanship of President Ahmed Sekou Toure of Guinea, it intends to pursue its efforts in the noble quest for peace, harmony and fraternity.
224.	In Africa, our continent, the situation is scarcely better. The questions of Namibia and Western Sahara and the conflict in Chad are a constant cause of concern.
225.	For several years the question of Namibia has regularly appeared on the Assembly's agenda. It has been the subject of special sessions, international conferences, seminars, symposiums, round table talks, discussions and, above all, very long negotiations.
226.	Recently in Paris the international community devoted an in-depth debate to the question during the International Conference in Support of the Struggle of the Namibian People for Independence, held in Paris from 25 to 29 April 1983. After that the Security Council adopted resolution 532 (1983), which called for the immediate, unconditional implementation of the United Nations settlement plan approved in Security Council resolution 435 (1978).
227.	Since then the Secretary-General and his colleagues have continued to put forward initiatives and hold consultations in an attempt to break the deadlock. In recent weeks the Secretary-General has even visited the region to try to make the contacts with the various parties concerned necessary to settle the conflict.
228. We believe that our effort must be continued and increased. We must organize it. My country takes this opportunity to reaffirm its unswerving and unreserved support for the brother people of Namibia, for SWAPO, its sole legitimate representative, and for the people of South Africa, who are fighting for respect for human dignity against apartheid and racial discrimination. My country also reaffirms its abiding brotherly solidarity with the African National Congress and the Pan Africanist Congress, whose daily heroic actions we salute.
229.	Senegal cannot fail to stress, in order to be honest, the efforts to resolve the question of Namibia that have been made by the countries of the contact group, but these efforts are not sufficient. Insufficient pressure has been put on the Pretoria Government to make it listen to reason and above all to make it respect international law and the relevant decisions of the United Nations. But these efforts have been made. They must be continued and strengthened.
230.	That is Senegal's position on the question, and we have reaffirmed here many times our support for the brother people of Namibia and for SWAPO. This was reaffirmed also during the international conference in Paris in April, over which my country presided, and during the meetings of the Security Council in New York from 23 May to 31 May of this year.'"
231.	It is also relevant to stress and unhesitatingly condemn the attacks carried out by South Africa, with a disturbing cynicism, directly or indirectly against the brother sovereign peoples of southern Africa, particularly those of Angola, Mozambique, Lesotho, Botswana, Swaziland and Zimbabwe.
232.	I cannot conclude my examination of these political questions of concern to our continent without mentioning Western Sahara and Chad. In West Africa, my country continues to believe that the question of Western Sahara can be solved appropriately through a referendum on self-determination, as proposed by His Majesty King Hassan II of Morocco during the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi from 24 to 27 June 1981, the principle of which was accepted and reaffirmed in a resolution of that Assembly's nineteenth session, held at Addis Ababa from 6 to 12 June 1983 .
233.	If we all remain determined to find a solution to this difficult problem consonant with the interests of Africa, there is no doubt we shall soon find a peaceful solution which will constitute yet another legitimate victory for our peoples and our continent over the divisive factors which tend to create factions among us and distract us from the true problems of our development.
234.	With regard to the question of Chad, Senegal would reaffirm its commitment to the sacrosanct principles of respect for the territorial integrity of sovereign and independent States. Chad is a Member of the United Nations; Chad is a member of the Movement of Non- Aligned Countries; it is a founding member of the OAU: it is a member of the Organization of the Islamic Conference. Consequently its unity and its integrity, respect for its independence, and its development in peace, in African unity and security are and must remain matters of basic concern to the international community. The people of Chad has suffered too long from the divisions imposed on it from outside and from repeated attacks on its sovereignty.
235.	In this respect, the legitimate Government in N'Djamena should be free to exercise all its powers and to lead the country to national reconciliation and peace, in the exercise of the rights of the people of Chad. That includes all the sons of Chad, whatever groups they belong to, so that Chad can belong once again to its people.
236.	Beside the problem of peace, which is the condition for any useful development of humanity, there is first and foremost the important problem of the world economic situation. It is hardly necessary to emphasize that the two questions are closely linked.
237.	The world is in the grip of a full-scale economic crisis. An international effort is necessary if we are to escape from this crisis. The continuing disorganization of the international monetary system, which is the consequence of the crisis as well as the cause of its prolongation, is bound to sharpen the disagreements, misunderstandings and causes of conflict which pit nations against each other through the progressive impoverishment of the peoples of the third world and the demonstrable inability of the industrialized countries to find a speedy and appropriate solution to this deplorable situation.
238.	In this respect, the recent World document report of the World Bank is important for more than one reason. It is stated that the 10-year-old world economic crisis, which is the scourge of the third world 
countries in particular, will not improve over the next 10 years. The magazine jeune afrique	published this
information and said:
"Assuming a medium growth in our countries, Africa south of the Sahara"—that is, our countries— "will be the most badly off because the real per income in 1995 will be lower than it was in 1970, and its indebtedness will remain substantial".
239.	This statement shows how urgent it is for us to take all appropriate steps to prevent such an outcome. The time has come for the international community as a whole to demonstrate the constructive political will o respond to this threat to our survival.
240.	The second problem concerning us is the disorder in the international monetary system. In monetary and financial matters the developing countries, as we all know, are suffering the direct and very serious harmful effects of monetary disorders in terms of inflation, high interest rates and fluctuating exchange rates, to name only the most obvious.
241.	Today, many developing countries are having structural difficulties of a permanent character and find themselves in such a critical situation that they have been obliged to assume further large debts to try to break this deadlock by repaying earlier debts.
242.	The debt of the developing countries has moved from $244 billion in 1977 to almost $625 billion in 1982. This excessive indebtedness not only holds up the development of our countries but may in the long term cause the total collapse of the international monetary system, thus also bringing down the richest countries as well.
243.	In order to avoid such a disaster, it is necessary for the developed countries to reschedule these debts, in their own interests as well as in those of the developing countries, to strengthen official development assistance and to agree at last to grant loans on favourable terms.
244.	What is worse, we are disturbed to see that by the end of 1983, that is, in a few months, military expenditure will have attained $800 billion, whereas official aid from all sources is equivalent to 18 days of the world's military expenditure. If well managed, development assistance can strengthen institutions, promote better policies and enable more productive use of the national resources of the developing countries, thus helping to eliminate hunger and poverty from the world. It makes sense from the economic point of view, but above all it is politically prudent for everybody.
245.	The present international economic system, which has led to the current crisis, was designed and built up without any real participation by the developing countries, and it must therefore be reformed in order finally to take proper account of the interests of the third world countries.
246.	My country will continue to maintain that, in order to escape from this crisis, specific measures must be taken. In particular Senegal wants to see the trade barriers imposed by certain developed countries lifted, the debts of the developing countries rescheduled, official development assistance substantially increased, the Common Fund for Commodities put into operation, and the commitments to the developing countries concerning the day- to-day execution of their development projects fully respected.
247.	If we wish to leave future generations a better world, a world of peace and progress because it is more just and more fraternal, as it is our duty to do, then we must reawaken our human qualities as intelligent human beings, profoundly devoted to the universal ideal of solidarity.
248.	These economic matters are important. They have been sufficiently discussed from this rostrum. The sessions of UNCTAD succeed each other without yielding much in the way of tangible results, but the duty of the United Nations is to spare no effort, to ignore no initiative, so that there can be a speedy and judicious reform of the world economic and financial system, so that we can see the establishment of a new system of trade based consciously on the need for a more balanced development of the various parts of the world, in a spirit of dynamic complementarity of benefit to all, in which the interests of all can be protected without harming the interests of any.
249.	That is the only way we can succeed in the struggle against underdevelopment, hunger, inequality and exploitation of one nation by another.
250.	In conclusion, I should like once again to stress that mankind has already furnished proof, in tragic circumstances in which it might have despaired of its own creative genius, of its infinite capacity to adapt and change situations in response to the needs of the moment.
251.	That is why hope must revive in all of us to create a climate of renewed trust among nations sharing the same noble ideals of peace and solidarity, those ideals which 30 years ago inspired the foundation of the United Nations.
252.	The efforts of Senegal, of its leader and of its people must be seen in that context.
253.	We have a date with history to record the meeting of minds in the world to save our planet from the apocalypse. All countries, small and large, all nations, developed and developing, all cultures and all civilizations must hold hands together in a burst of generosity arising from our awareness of our common humanity, to ensure that our species, which has conquered outer space and has made enormous progress in science and technology, can safeguard its own survival of the basis of what unites human beings of all continent and races, that is, on the basis of our common destiny. 
